DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/20/2020. As directed by the amendment: claims 1, 8, 11, 13, 16, 18, and 20 have been amended and claim 5 has been cancelled.  Thus, claims 1 – 4 and 6 – 20 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 1, filed 11/20/2020, with respect to claims 1 - 20 have been fully considered and are persuasive. Specifically, by following either the Office’s suggestions to alter the claim language or choosing language themselves the applicant has resolved issues of indefiniteness within the claims.  The 112(b) rejections of claims 1 – 20 have been withdrawn. 
Applicant’s arguments, see page 1, filed 11/20/2020, with respect to claims 1 – 19 have been fully considered and are persuasive. Specifically, by changing the claim language to be functional instead when claiming the device in respect to use in the human body, the applicant no longer has their claims positively reciting the human body as claimed subject matter. The 101 rejections of claims 1 – 19 have been withdrawn. 
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. The applicant states that with the amendments over claim 13 and claim 20 the prior art of record does not teach nor suggest the new claim language. The Office respectively disagrees, as Magno in view of Brodie and Shrivastava teaches claim 13 and Magno in view of Carrison, Brodie, and Shrivastava teaches claim 20. For claims 13 and 20 Magno teaches connected cylinders, Brodie teaches connected cylinders .
Claim Objections
Claims 1, 4, 8 and 13 are objected to because of the following informalities: 
In claim 1, ll 2, “A handling member” should read as “a handling member”
In claim 1, ll 16, “the connected tubular sections” should read as “the plurality of connected tubular sections”
In claim 1, ll 24, “wherein when the device is disposed within the wound path, the” should read as “wherein the device is configured to be disposed within the wound path such that the”
In claim 4, ll 1, “when the device is disposed within the wound path” should read as “the device is configured to be disposed in the wound path such that the” 
In claim 8, ll 1, “wherein in a first portion of the wound path” should read as “the device is configured to be disposed in a first portion of a wound path such that in the first portion of the wound path”
In claim 8, ll 4, “wherein in a second portion of the wound path” should read as “the device is configured to be disposed in a second portion of a wound path such that in the second portion of the wound path”
In claim 8, ll 7, “wherein in a third portion of the wound path” should read as “the device is configured to be disposed in a third portion of a wound path such that in the third portion of the wound path”
In claim 13, ll 16, “wherein, when each cylinder of the plurality of cylinders is configured to be placed within the internal wound…” should read as “wherein,  each cylinder of the plurality of cylinders is configured to be placed within the internal wound…”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11, and 13 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 11, the claim language “a distal tubular section” in ll 2 renders the claim indefinite because it is unclear if the distal tubular section is part of the plurality of connected tubular sections, part of the pair of neighboring tubular sections or in addition to the connected tubular sections recited in claim 1. For prior art examination purposes the Office will interpret the claim such that the distal tubular section is part of the last plurality of connected tubular sections. Appropriate correction is required.
Claim 13 recites the limitation "said plurality of cylinders” in ll 8 and ll 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this “plurality of cylinders” is the same as the “plurality of connected cylinders” in ll 7, or different. For the purpose of prior art examination, they will be regard to as the same.  Appropriate correction is required.
Claim 13 recites the limitation “the plurality of cylinders" in ll 14, ll 16, 18, and 19.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this “plurality of cylinders” is the same as the “plurality of connected cylinders” in ll 7, or different. For the purpose of prior art examination, they will be regard to as the same.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Magno et al (US 20190201233 A1), herein referenced to as Magno, in view of Brodie (US 3648683 A), herein referenced to as Brodie, and Shrivastava et al (US 20140074144 A1), herein referenced to as Shrivastava.
In regards to claim 13, Magno teaches a device 40 (see Figs. 4 – 9, [0039], ll 1 – 10) capable of dressing an internal wound, the device comprising: the elongated portion 45 (see Figs. 4 – 9, [0039], ll 1 – 10) comprising: a wide end and a narrow end (see Fig. 8, [0039], each body portion 45 has a wide and a narrow end), and the elongated portion comprising a plurality of connected cylinders 45, there being multiple elements of which (see Figs. 4 – 9, [0039], ll 1 – 10, the cylinders are additionally connected to each other, see Fig. 6 for unexpanded configuration and Fig. 8 for expanded configuration) each comprising a liquid-expandable article 52 (see Figs. 8 – 9, [0039], ll 1 – 10) that swells into an expanded article upon contact with a liquid and each cylinder 45 of the plurality of cylinders 45 swells into the expanded article upon contact with the liquid within the internal wound (see Fig. 8 which is the expanded configuration, [0039], the cylinders expand when exposed to liquid). 
Magno does not teach: a handling member for handling the device, the handling member attached to an elongated portion; and the elongated portion comprising a plurality of connected cylinders of graduated circumferences, each of said plurality of cylinders successively decrease in size in 
Brodie teaches a similar device in an analogous field of art for plugging a vessel or a tubular entryway (see Fig. 2) that includes an elongated portion 20 (see Fig. 2), with the portions having wide and narrow ends, and a handling member 14 (see Fig. 2, col. 3, ll 25 – 29) for handling the device, the handling member attached to the elongated portion 20 and the elongated portion comprising a plurality of connected cylinders 20 of graduated circumferences each of said plurality of cylinders 20 successively decreasing in size steps 20 (see Fig. 2, col. 3, ll 55 – 60) so that a distal cylinder (see annotated Fig. 2 below) is smaller than a proximate cylinder (see annotated Fig. 2 below). 


    PNG
    media_image1.png
    958
    668
    media_image1.png
    Greyscale

(col. 2, ll 14 – 20) as having a tapering structure will allow a device to fit more snugly into a cavity.
Magno as modified is silent regarding and a liquid-soluble coat encasing each cylinder of the plurality of cylinders, wherein, when each cylinder of the plurality of cylinders is configured to be placed within the internal wound, the liquid-soluble coat dissolves upon contact with a liquid within the internal wound, exposing each cylinder of the plurality of cylinders to the liquid. 
Shrivastava teaches a device, in an analogous field of art, with an elongated potion 90 (see Fig. 12, [0093], ll 1 – 5) with a liquid-soluble coating/cover 99 (see [0095], ll 1 – 8). Further Shrivastava teaches: wherein, when the elongated portion is placed within the internal wound, the liquid- soluble coat dissolves upon contact with a liquid within the internal wound, exposing the liquid- expandable article to the liquid (see [0025] and [0033]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magno as modified to incorporate the teachings of Shrivastava and have a device for dressing an internal wound with a liquid- soluble coat over the elongated portion such that when the coat dissolves it would expose the liquid- expandable article. Motivation for such can be found in Shrivastava ([0095], ll 1 – 9) as the liquid- soluble cover allows for a greater degree of control in terms of allowing time for the device to be maneuvered to the correct position before the liquid- expandable article comes in contact with liquid and expands. 
The combination of Magno, Brodie, and Shrivasta teaches: a liquid-soluble coat 99 (Shrivastava) encasing each cylinder (Magno, each of the individual cylinders) of the plurality of cylinders 45 (Magno) (Magno, [0039]), the liquid-soluble coat 99 dissolves upon contact with a liquid within the internal wound (Shrivastava, [0025] and [0033]), exposing each cylinder of the plurality of cylinders to the liquid (the liquid-soluble coat over the cylinders will dissolve after being exposed to liquid and then will expose the cylinders to the liquid). 
In regards to claim 14, the combination of Magno, Brodie, and Shrivastava that teaches the device of claim 13, see 103 rejection above, and wherein Magno further teaches: wherein the expanded article exerts a compressive force against an internal surface of the internal wound, as when an article expands within an enclosed space by pressing against the surface of that space will exert a compressive force, (see Fig. 4).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Magno in view of Carrison (US 20160038128), herein referenced to as “Carrison”, Brodie, and Shrivastava.
In regards to claim 20, Magno teaches a method comprising the steps of: a) inserting a wound dressing 40 (see Figs. 4 – 9, [0039], ll 1 – 10), the wound dressing 40 constructed of a plurality of cylinders that are connected to one another 45, there being multiple elements of which(see Figs. 4 – 9, [0039], ll 1 – 10, and they are connected to one another) and c) allowing the liquid-expandable article to absorb the liquid in the internal wound so that in conforms to a general configuration of the internal wound and exerts compressive force against an internal surface of the internal wound (see Figs. 4 and 8, [0039]). Magno does not teach: a method of (inserting a wound dressing) into an internal wound, with the plurality of cylinders decreasing in size in discrete steps, so that a distal cylinder is smaller than a proximate cylinder, and allowing a liquid in the internal wound to dissolve a liquid-soluble coating encasing the cylinders so as to expose a liquid-expandable article.
(see [0131], ll 1 – 6) as a fistula is analogous to a wound with a wound dressing 13 (see Fig. 1a – 1d) constructed of a plurality of cylinders 15 (see Figs. 1a – 1d). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magno to incorporate the teachings of Carrison and have a method of inserting a wound dressing with a plurality of cylinders being a method of treating/sealing an internal wound/space. Motivation for such can be found in Carrison as using a wound dressing with a plurality of cylinders to seal a wound will prevent leakage of fluid and the multitude of cylinders will make it easier to place the device into a wound (see [0009] and [0083] of Carrison). 
Magno as modified does not teach: the plurality of cylinders decreasing in size in discrete steps, so that a distal cylinder is smaller than a proximate cylinder, and allowing a liquid in the internal wound to dissolve a liquid-soluble coating encasing the cylinders so as to expose a liquid-expandable article.
However, Brodie, in an analogous field of art, teaches a similar method with a) inserting a wound dressing constructed of a plurality cylinders 20 (see Fig. 2) that decrease in size in discrete steps, so that a distal cylinder (see annotated Fig. 2 below claim 13) is smaller than a proximate cylinder (see annotated Fig. 2 below claim 13). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magno as modified to incorporate the teachings of Brodie and have a device for dressing an internal wound having the cylinders be graduated cylinders that decrease in size steps. Motivation for such can be found in Brodie (col. 2, ll 14 – 20) as having a tapering structure will allow a device to fit more snugly into a cavity.
Magno as modified does not teach: b) allowing a liquid in the internal wound to dissolve a liquid-soluble coating encasing the cylinders so as to expose a liquid-expandable article.
99 (see [0095], ll 1 – 8) encasing the cylinders so as to expose a liquid-expandable article and c) allowing the liquid-expandable article 90 (see Fig. 12, [0093], ll 1 – 5) to absorb the liquid in the internal wound and expand. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magno as modified to incorporate the teachings of Shrivastava and have a device for dressing an internal wound with a liquid- soluble coat over the elongated portion such that when the coat dissolves it would expose the liquid- expandable article. Motivation for such can be found in Shrivastava ([0095], ll 1 – 9) as the liquid- soluble cover allows for a greater degree of control in terms of allowing time for the device to be maneuvered to the correct position before the liquid- expandable article comes in contact with liquid and expands. 
Allowable Subject Matter
Claims 1, 2, 4-10, and 12 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claims 3 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or render obvious a wound dressing comprising, inter alia, connected tubular sections including a pair of neighboring tubular sections comprising proximal and distal tubular sections, the external flanges of the distal tubular section located within the interior portion of the proximal tubular section, the external flange of the distal tubular section for engaging the internal rim of the proximal tubular section. The closest prior art references include Magno, Carrison, Brodie, and Shrivastava. Magno teaches an occluding device with neighboring tubular sections/cylinders with 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771